Citation Nr: 1506693	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-03 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability, evaluated as noncompensable for the period prior to March 13, 2012, and 10-percent disabling as of that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which continued a noncompensable (0 percent) disability rating for hearing loss disability.  A subsequent rating decision dated in March 2012 awarded a 10-percent disability rating effective March 13, 2012.

In November 2012, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing testimony is in the claims file.

In a decision dated in May 2014, the Board denied the Veteran's appeal for the period prior to and as of March 13, 2012, and remanded the period forward for additional development.  The Veteran appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In November 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (JMR).  In an Order dated in December 2014, the Court granted the JMR, vacated the May 2014 Board decision, and remanded the case to the Board for further appellate review consistent with the JMR.  The rating period March 13, 2012, forward, was not before the Court.



REMAND

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); the Court interpreted VA regulations as requiring that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In Martinak the Court found that the examiner's recording of the Veteran's complaint that hearing loss and tinnitus "affects his ability to sleep" satisfied this requirement.  Martinak v. Nicholson, at 455.

The parties to the JMR agreed that the May 2014 Board decision contained an inadequate discussion of the reasons and bases for finding VA examinations satisfied the Martinak requirement.  The May 2014 decision had noted that the cited examinations recorded the Veteran's reports of functional impairment as asked in the examination.  

The parties agreed that the Board's discussion did not include all of the Veteran's reports of functional impairment outside of those examinations.  The VA examinations did not include the information the parties agreed was necessary, and no amount of reasons and bases could change these facts.  Hence a new examination and retrospective opinions are necessary.  See Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007)

In Martinak the Court noted that the failure of an examiner to discuss functional impairment would not be prejudicial unless extraschedular entitlement under 38 C.F.R. § 3.321(b) (2014) was at issue.  Martinak v. Shinseki, at 455-6.  The parties to the JMR did not discuss extraschedular entitlement, but in finding prejudicial error implicitly found that an extraschedular question was raised.  The Board cannot consider this question in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Accordingly, this appeal is REMANDED for the following:

1.  Invite the Veteran to submit any additional evidence and argument he would like to submit as to the impact of his hearing loss on his daily activities and employment.  Such evidence could include employment records, supervisor evaluaitons, and records of sick leave.

2.  Afford the Veteran a new VA audiology examination.  The examiner should note that the entire claims file was reviewed.

The examiner should consider and note all of the functional effects of hearing loss on the Veteran's daily activities and functioning since 2010.  

The examiner should explicitly consider the Veteran's report that he had difficulty hearing when people talk around him; that he could not hear his cell phone ring; that his work as a truck driver required him to hear as much as possible; and that when his hearing aids "go out" he could not "hear a thing...which is a safety problem."

The examiner should opine as to the effects of the hearing loss disability on the Veteran's daily activities and employment prior to March13, 2012 and since that date and comment on whether those impacts have changed.

3.  After the examination, refer the Veteran's claim to the Under Secretary for Benefits or Director of VA's Compensation and Pension Service for consideration of entitlement to an extraschedular rating in accordance with 38 C.F.R. § 3.321(b).

4.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



